Citation Nr: 1002148	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for spondylolysis (claimed as back 
condition).

In November 2009, the Veteran testified during a hearing at 
the RO before the undersigned; a transcript of that hearing 
is of record.  During the hearing, the issue on appeal was 
recharacterized as reflected on the title page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111  (West 2002).

In this case, the Veteran's March 1960 enlistment examination 
indicates that the spine was normal.  As no defect was noted 
at enlistment, the presumption that the Veteran's back was 
sound at entry into service has attached in this case.

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003). The clear and unmistakable evidence standard 
requires that the result be undebatable.  Cotant v. West, 17 
Vet. App. 116, 131 (2003).  In considering the effect of 
section 1111 on claims for service-connected disability, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that the government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. 
Cir. 2004) (citing 38 U.S.C.A. § 1153).

In this case, September and October 1960 service treatment 
notes reflect that the Veteran was seen with low back 
complaints, and indicated that he had had "trouble with his 
back all of his life."  On examination, there was 
accentuation of the lumbar curve, slight pelvic tilt to the 
left, moderate scoliosis, full range of motion, minimal 
lumbar muscle spasm, step-off at the lumbosacral junction, 
and pain to palpation over the L5-S1 junction, with otherwise 
normal findings.  X-rays were read as showing a defect in the 
posterior arches of L4 and L5, and the impression was of 
spondylolysis.  An October 1960 report of Board of medical 
survey recounted the service treatment notes and concluded 
that the Veteran's right L4 and L5 spondylolysis existed 
prior to service.  The Board's opinion was that the Veteran 
did not meet the minimum standards for enlistment and was 
unfit for service by reason of the spondylolysis, which was 
neither incurred in nor aggravated by service.  The Veteran 
was discharged from service on this basis.

In his written statements and Board hearing testimony, the 
Veteran stated that during service he worked at a supply 
center moving and working on transmissions and other heavy 
objects, at which time he began experiencing back symptoms.  
The Veteran also testified during the hearing that he was 
"forced into" agreeing that he had back symptoms prior to 
service under threat of a dishonorable discharge, but that he 
did not in fact have such symptoms, which began in service 
and continued thereafter.  The Veteran also stated during the 
Board hearing that he was treated for back problems shortly 
after service, but indicated that the records of this 
treatment were unavailable.

The post-service VA treatment records contain diagnoses of 
lumbar spine degenerative disc disease, central canal 
stenosis, neural foraminal stenosis with associated nerve 
root impingement, scoliosis, and osteoarthritis.  The initial 
question presented by this evidence is whether any current 
lumbar spine disability is related to service.  There is 
competent evidence of back symptoms in service, i.e., the 
Veteran's competent testimony as to experiencing these 
symptoms after lifting heavy objects.  There is also the in-
service diagnosis of spondylolysis.  The Veteran's back is 
presumed to have been in sound condition when he entered 
service.  The question presented is thus whether any current 
back disability is related to the back symptoms experienced 
or spondylolysis diagnosed in service.

However, before addressing this question, VA must consider 
whether there is clear and unmistakable evidence that the 
spondylolysis preexisted service and was not aggravated 
thereby, thus rebutting the presumption that the Veteran's 
back was in sound condition when he entered service.  There 
is evidence that there were back symptoms prior to service, 
and the service department found that the Veteran's 
spondylolysis existed prior to service and was not aggravated 
by service.  The Veteran disputes the evidence of back 
symptoms prior to service, and there is evidence that the 
Veteran's spondylolysis worsened during service, i.e., there 
was no spondylolysis noted at the beginning of service and 
there was spondylolysis noted at the end of service.

The Board may not make its own independent medical 
determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  
Thus, the evidence of record is insufficient to answer either 
of the questions above, i.e., whether there is clear and 
unmistakable evidence that spondylolysis preexisted service 
and was not aggravated by service and whether, if there is no 
such evidence and the Veteran's back is presumed to have been 
in sound condition when he entered service, any current 
disability is related to the back symptoms experienced or the 
spondylolysis diagnosed in service.  A remand is therefore 
warranted in order to obtain a VA medical opinion as to the 
above questions.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA orthopedic 
examination as to the etiology of any 
current back disorders.  All necessary 
tests should be conducted.

The claims file must be sent to the 
examiner for review.

Following the examination, the examiner 
should first identify all current back 
disabilities and specifically indicate 
whether or not the Veteran currently has 
spondylolysis.

Then, the examiner should opine as to 
whether the spondylolysis diagnosed 
during service, or any other back 
disability, preexisted service.  If this 
Veteran's spondylolysis is a congenital 
or developmental defect, that fact must 
be clearly stated in the report.  As to 
any back disability that preexisted 
service, the examiner should state 
whether the disability worsened during 
service.  If such disability did worsen 
during service, the examiner should state 
whether (a) the increase in severity was 
due to the "natural progress" of the 
disorder or (b) the increase was beyond 
that which would be considered the 
"natural progress" of the disorder.

Finally, as to any diagnosed back 
disability which did not preexist 
service, the examiner should state 
whether it is at least as likely (50 
percent probability or more) that any 
such back disability had its onset in 
service or is related to any event or 
episode of service, including the back 
symptoms experienced by the Veteran or 
the diagnosed spondylolysis.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions.

 A complete rationale should be provided 
for all opinions expressed.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


